NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2021 VT 84

                                            No. 2021-121

Michael Horgan                                                  Supreme Court

                                                                On Appeal from
   v.                                                           Superior Court, Chittenden Unit,
                                                                Family Division

Kelly DePaolo Horgan                                            September Term, 2021


Barry D. Peterson, J., Specially Assigned

Amanda M. Hemley and Hillary A. Borcherding of Gravel & Shea PC, Burlington, for
 Plaintiff-Appellee.

Jacob Oblak of Bergeron, Paradis & Fitzpatrick, LLP, Essex Junction, for Defendant-Appellant.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.   COHEN, J.       Wife appeals the family division’s May 2021 order granting

husband’s motion to permit him to purchase the marital home. Wife argues that this was an

impermissible modification of the stipulated property division incorporated into the 2017 final

divorce order. We agree, and reverse.

        ¶ 2.    Wife and husband were divorced in February 2017 through a final order and decree

that incorporated their Marital Settlement Agreement (“MSA”). One term of the MSA provided

that the parties’ marital residence would be sold, that the net proceeds after listed expenses would

be split with sixty percent going to husband and forty percent going to wife, and “that neither

[husband] nor members of his immediate family [would] purchase the property or any portion
thereof, including the two potential building lots.” Since February 2017, husband has been

responsible for maintaining the marital residence, which he believes reaches a cost of

approximately $13,400 each month due to the mortgage and other expenses.

       ¶ 3.    In October 2017, husband filed a motion to vacate the MSA pursuant to Vermont

Rule of Civil Procedure 60(b)(3) and (6). His motion challenged the MSA as a whole and argued

that his lack of legal representation and severe depression at the time of signing the MSA rendered

it legally void. There was a lengthy process in which both parties filed multiple motions and the

family division held hearings on the issues. Ultimately, the family division denied the motion to

vacate in April 2020 after hearing testimony from several medical professionals who treated and/or

assessed husband, finding that husband failed to establish grounds for relief under either Rule

60(b)(3) or (6). The court found that husband did not prove the elements of fraud, duress by

improper threat, or duress by undue influence, and did not show that the MSA was procedurally

or substantively unconscionable, or that he lacked the legal capacity to sign the MSA. Husband

did not appeal the decision to this Court.

       ¶ 4.    In June 2020, husband filed a verified emergency motion to permit his father to

purchase the marital home. Husband alleged several facts in his motion, including that the only

offer for the marital residence was received in September 2015 for over one million dollars below

the asking price, that wife did not agree to reduce the asking price, that wife has not signed the

most recent listing agreements for the residence, and that husband and his father have invested

significant money—approximately four million dollars—in the marital residence. In the motion,

husband’s father offered wife $140,000 for her interest in the marital residence. The motion did

not rely on any law to support husband’s request. Wife responded in opposition, challenging

husband’s father’s right to intervene under Vermont Rule of Civil Procedure 24 and disagreeing

with several of the alleged facts, including husband’s allegations about her unwillingness to sign

the listing agreements, and noting that she was willing to accept the September 2015 offer.

                                                2
       ¶ 5.    The court issued an entry order in July 2020 stating that it would set a hearing when

the court’s schedule permitted and that “[t]he Court will permit [husband] to purchase the property

once the Court determines the property[’]s current fair market value and what obligations need to

be paid prior to the parties splitting the equity pursuant to the Marital Settlement Agreement.” A

hearing was subsequently set for August 2020. Wife moved to continue the hearing. The court

issued an entry order granting her motion and stating that it anticipated setting a hearing “on all

outstanding issues including to establish the fair market value for the marital residence; and giving

[husband] and/or [husband]’s father an opportunity to purchase the property.” In December 2020,

wife filed a motion to enforce the MSA, asking the court to prohibit husband and his family from

buying the marital residence.

       ¶ 6.    In May 2021, the court held a hearing on all pending motions, including husband’s

motion to purchase the marital home and wife’s motion to enforce. It subsequently issued an order

denying wife’s request to prohibit husband or his father from purchasing the property. It stated:

                Pursuant to the Court’s Entry Regarding motion dated 7-7-20, and
               Entry Regarding Motion dated 8-13-20 the Court notified the parties
               of its decision to permit [husband] or [husband]’s father to purchase
               the property once the Court determines the property’s fair market
               value and what obligations were to be paid prior to the parties
               splitting the equity pursuant to the Marital Settlement Agreement.
               Neither party requested reconsideration or appealed the Court’s 7-
               7-20 or 8-13-20 decisions.

The May 2021 order awarded husband the sole title, use, and possession of the marital residence,

subject to husband paying wife $338,171.25 for her share of the equity and removing her name

from any associated debts.

       ¶ 7.    Wife appeals to this Court, arguing that Vermont precedent prohibits modifying a

final divorce property division and therefore the May 2021 order was inconsistent with the law.

Husband counters that wife failed to appeal from the July 2020 and August 2020 entry orders and

therefore this appeal is untimely. He further argues that the order was an enforcement rather than


                                                 3
a modification of the divorce decree, and wife is estopped from pursuing this appeal because she

created obstacles to selling or renting the marital residence.

       ¶ 8.    We review questions of law de novo. Louko v. McDonald, 2011 VT 33, ¶ 7, 189

Vt. 426, 22 A.3d 433. Before addressing the merits of wife’s arguments regarding the modification

of the divorce decree, we first dispose of husband’s assertion that wife’s appeal is untimely.

       ¶ 9.    Husband’s argument that wife’s appeal is untimely rests on his assertion that the

July and August 2020 entry orders were final appealable orders. We disagree. As this Court has

repeatedly held, “the test of whether a decree or judgment is final . . . is whether it makes a final

disposition of the subject matter before the court.” In re Webster’s Est., 117 Vt. 550, 552, 96 A.2d

816, 817 (1953); see also Morissette v. Morissette, 143 Vt. 52, 58, 463 A.2d 1384, 1388 (1983)

(same); Woodard v. Porter Hosp., Inc., 125 Vt. 264, 265, 214 A.2d 67, 69 (1965) (same). Although

the entry orders issued in July and August 2020 expressed the family division’s intent to allow

husband or his father to purchase the marital residence, they were not final appealable orders. The

intent expressed in both orders was conditioned on the occurrence of a hearing and findings of fact

related to the fair market value of the marital residence; it is conceivable that the family division

could have ultimately reversed course after the hearing and denied husband’s request. It was not

until the May 2021 order that the family division officially “awarded sole title, use, and possession

of the marital residence” to husband. Therefore, it was in the May entry order that the family

division made a final disposition of the subject matter—that is, the ownership and fair market value

of the marital residence—before the court. It would be inappropriate and contrary to judicial

efficiency to require wife to engage in a piecemeal appeal from the earlier entry orders when the

matter was not finally disposed and the record not fully developed. See In re Pyramid Co. of

Burlington, 141 Vt. 294, 300, 449 A.2d 915, 918 (1982) (“Piecemeal appellate review causes

unnecessary delay and expense, and wastes scarce judicial resources.”).



                                                  4
       ¶ 10.   Having concluded that wife’s appeal is timely, we turn to her argument that the

court improperly modified the final property division by transferring title of the marital residence

to husband. Vermont law prohibits the modification of property divisions resulting from a divorce

decree “absent circumstances, such as fraud or coercion, that would warrant relief from a judgment

generally.” Boisselle v. Boisselle, 162 Vt. 240, 242, 648 A.2d 388, 389 (1994). Under Vermont

Rule of Civil Procedure 60(b) Relief from a Judgment or Order, these circumstances include six

potential justifications such as fraud, misconduct, and mistake. V.R.C.P. 60(b).

       ¶ 11.   Wife is correct that transferring ownership of the marital residence to husband is a

modification because it contravenes the express language and intent of the divorce decree’s

prohibition on selling the property to husband or his family. Husband argues that the superior

court enforced rather than modified the divorce decree because the marital residence was on the

market for six years with only one offer for below market value and the May 2021 order provided

wife with her allotted forty percent of the proceeds from the sale. He asserts that paying wife forty

percent of the fair market value of the marital residence ultimately benefits wife and does not alter

the intended asset division. In addressing the issue of the express provision prohibiting him and

his family from purchasing the marital residence, husband alleges that enforcement orders may

contradict an agreement’s plain language to effectuate the agreement’s intent.

       ¶ 12.    It is true that Vermont courts may issue supplemental orders to enforce final

property divisions resulting from a divorce decree. Mason v. Mason, 2006 VT 58, ¶ 15, 180 Vt.

98, 904 A.2d 1164. However, the cases husband cites in his brief do not support his assertion that

the family division enforced rather than modified the divorce decree in the present case.

       ¶ 13.   In Mason, this Court upheld the family division’s enforcement of the final divorce

decree by requiring wife to transfer husband an additional 8033 shares of stock despite a stipulation

in the decree that required a specific number transfer not including the additional 8033 shares. Id.

¶ 1. The Court’s decision rested on the fact that wife knew about and hid knowledge of an

                                                 5
impending stock split before the parties signed the stipulation. Id. ¶ 3-5. As a result of her failure

to disclose the information, the division of stock shifted from one-third to husband and two-thirds

to wife as intended in the stipulation to one-fifth to husband and four-fifths to wife after the stock

split. Id. ¶ 5. In prioritizing the designated proportions rather than the specifically enumerated

number of shares, the family division did not modify the divorce decree but rather enforced the

intended division of marital property. Id. ¶ 16.

       ¶ 14.   Similarly, in Schwartz v. Haas, this Court upheld the family division’s enforcement

of the final divorce decree by offsetting $50,000, the amount wife owed husband for her share of

the marital estate, from husband’s monthly maintenance obligation. 169 Vt. 612, 613, 739 A.2d

1188, 1189 (1999) (mem.). As we explicitly noted in the entry order, “We view this situation as

one in which the family court was not modifying its property division or maintenance award but,

rather, was seeking to enforce the terms of the decree as originally entered in the face of

intransigence by one of the parties.” Id. at 614, 739 A.2d at 1190. The enforcement used setoff

as an equitable remedy rather than a permanent modification of the divorce decree, and it was

through this remedy that the Court was able to “reduce the multiplicity of actions” and expedite

distribution. Id. at 614, 739 A.2d at 1191.

       ¶ 15.   The present case is distinguishable. Although the difference between what may be

considered enforcement compared to a modification of property division is not an exact science, a

court cannot enforce the parties’ divorce decree by simply ordering a transfer of money to

effectuate the decree’s original intention where it is contrary to the stipulated final order and

objected-to by a party. Allowing husband or his family to purchase the marital residence would

directly violate a specific provision in the agreed-upon order, which expressly prohibited husband

or his family from purchasing the marital residence. By effectively asking the court to strike an

explicit term of the agreement, husband was seeking a modification rather than enforcement of the

divorce decree.

                                                   6
       ¶ 16.   Because husband was seeking to modify the divorce decree, his primary avenue for

relief was a motion for relief from judgment under Rule 60. The superior court’s May 18, 2021

order was a modification of the property division in violation of Vermont law asserting the finality

of property divisions in divorce proceedings. Boisselle, 162 Vt. at 242, 648 A.2d at 389. Rule

60(b) provides that the court, on motion, may relieve a party from a final judgment for six

enumerated reasons. The order on appeal was not the result of husband’s request for relief under

Rule 60(b) to vacate the specific provision prohibiting him or his family from purchasing the

marital residence, and the superior court’s orders do not indicate that any of the criteria for relief

under that rule are met. Modifying the divorce decree by allowing husband or his family to

purchase the marital residence would contravene Vermont’s long-standing prohibition of

modifying property divisions in divorce decrees and is inappropriate here. If husband were truly

attempting to enforce rather than modify the MSA, he could have filed a motion to enforce seeking

other available remedies related to the pricing or marketing of the property to expedite the sale.

See, e.g., Mansfield v. Mansfield, 167 Vt. 606, 608, 708 A.2d 579, 582 (1998) (mem.) (upholding

family court’s order placing marital home at fair market value, to be reduced by $10,000 every

ninety days it remained unsold).

       ¶ 17.   Finally, we reject husband’s argument that wife was estopped from enforcing the

MSA because she created obstacles to renting or selling the marital residence to a third party. The

family division did not make any findings of fact related to wife’s alleged interference, and did not

address this argument in the first instance. In general, issues not presented to the trial court cannot

then be raised on appeal. O’Rourke v. Lunde, 2014 VT 88 ¶ 17, 197 Vt. 360, 104 A.3d 92.

Husband is therefore prevented from arguing estoppel or clean hands on appeal. Even if wife’s

actions did reach the level of interference with selling the property, the family division has other


        Husband’s 60(b) motion to vacate from October 2017 sought to vacate the entire MSA
and was denied as detailed above.
                                             7
avenues as described above to prevent further interference and promote the sale of the marital

residence without improperly modifying an explicit provision in the divorce decree.

       Reversed.

                                              FOR THE COURT:



                                              Associate Justice




                                               8